Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-1.1 FIELDSTONE MORTGAGE INVESTMENT CORPORATION Mortgage-Backed Notes UNDERWRITING AGREEMENT April 2, 2007 Credit Suisse Securities (USA) LLC Eleven Madison Avenue, 4th Floor New York, New York 10010 Merrill Lynch, Pierce, Fenner & Smith Incorporated 4 World Financial Center 250 Vesey Street New York, New York 10080 Lehman Brothers Inc. 745 Seventh Avenue 30 th Floor New York, New York 10019 J.P. Morgan Securities Inc. 270 Park Avenue 10 th Floor New York, New York 10017 Ladies and Gentlemen: 1. Introduction . Fieldstone Mortgage Investment Corporation, a Maryland corporation (the  Depositor ), proposes to sell to Credit Suisse Securities (USA) LLC, Merrill Lynch, Pierce, Fenner & Smith, Inc., Lehman Brothers Inc. and J.P. Morgan Securities Inc. (each an  Underwriter  and collectively, the  Underwriters ) the class principal amount or class notional amount of the Fieldstone Mortgage Investment Trust, Series 2007-1 Mortgage-Backed Notes (the  Notes ), identified in the pricing supplement, a form of which is attached as Schedule I hereto (the  Pricing Supplement ). The Notes will be issued pursuant to a Transfer and Servicing Agreement (the  Transfer and Servicing Agreement ) and an indenture (the  Indenture ) by and among Fieldstone Mortgage Investment Trust, Series 2007-1, a Delaware statutory trust (the  Issuing Entity ), an indenture trustee (the  Indenture Trustee ), and a trust administrator (the  Trust Administrator ). The Issuing Entity has been created pursuant to a trust agreement (the  Trust Agreement ) by and between an owner trustee (the  Owner Trustee ), the Depositor and Trust Administrator. The Notes will generally be payable out of the cash flows attributable to the property of the Issuing Entity, which will consist of one or more pools of mortgage loans (the  Mortgage Loans ) and certain related property to be conveyed to the Issuing Entity by the Depositor. The Mortgage Loans will be conveyed by the Depositor on the Delivery Date (as defined in Section 3 below) pursuant to one or more mortgage loan purchase agreements (each, a  Mortgage Loan Purchase Agreement ), by and among Fieldstone Investment Corporation and any other party identified as a seller of the Mortgage Loans (each referred to herein as a  Seller ) and the Depositor. On the Delivery Date, the Depositor will convey the Mortgage Loans to the Issuing Entity pursuant to the Transfer and Servicing Agreement, by and among the Issuing Entity, the Depositor, each Seller, the Trust Administrator, the Indenture Trustee, and the Servicer.
